I concur in the opinion of Mr. Justice NORTH.
The case against defendant was cognizable by a justice of the peace. Appeal did not make it anything else. In such a case the waiver need not be in writing. Defendant had the right of trial by jury. He waived the right in open court in a case cognizable by a justice of the peace.
The statute tenders right of waiver of trial by a jury and maps the procedure in cases not cognizable by a justice of the peace. If, under the Constitution, the right cannot be waived, then the statute is void.
If the right can be waived and is in fact waived in open court in a case cognizable by a justice of the peace, then the procedural provision is not involved. The term "cognizable by a justice of the peace" is in the statute to mark distinction between petty cases and felonies and circuit court misdemeanors.
Such a distinction was recognized in Schick v. United States,195 U.S. 65 (24 Sup. Ct. 826, 1 Ann. Cas. 585), and, that case being petty, waiver was sanctioned.
This case being one cognizable by a justice of the peace at inception and only in the circuit court by appeal, there was no error in not reducing the waiver to writing. *Page 339